IN THE
                          TENTH COURT OF APPEALS

                                No. 10-14-00219-CR
                                No. 10-14-00220-CR

                    EX PARTE DARRICK EDWARD ROSS



                          From the 278th District Court
                               Walker County, Texas
                         Trial Court Nos. 26383 and 26619


                           MEMORANDUM OPINION


       In appellate cause numbers 10-14-00219-CR and 10-14-00220-CR, appellant,

Darrick Ross, entered open pleas of guilt to two instances of aggravated robbery, both

first-degree felonies.   See TEX. PENAL CODE ANN. § 29.03 (West 2011).       Appellant

stipulated to the evidence, including evidence of his usage of a firearm, in both cases.

The trial court subsequently found appellant guilty of the charged offenses, made

deadly-weapon findings, and sentenced appellant to life imprisonment in the

Institutional Division of the Texas Department of Criminal Justice in both cases. The

imposed sentences were ordered to run concurrently.         Thereafter, the trial court
certified appellant’s right of appeal in both cases. Appellant appeals, and we affirm in

both cases.

                                       I.     ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), appellant’s court-appointed appellate counsel filed briefs and motions to

withdraw with this Court, stating that his review of the record yielded no grounds of

error upon which an appeal can be predicated. Counsel’s briefs meet the requirements

of Anders as they present a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal in both cases. See In re Schulman, 252 S.W.3d
403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”)

(citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no

pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has carefully discussed why, under controlling

authority, there are no reversible errors in the trial court’s judgments. Counsel has

informed this Court that, for both cases, he has: (1) examined the record and found no

arguable grounds to advance on appeal; (2) served a copy of the brief and counsel’s

motion to withdraw on appellant; and (3) informed appellant of his right to review the




Ex parte Ross                                                                           Page 2
record and to file a pro se response.1 See Anders, 386 U.S. at 744, 87 S. Ct. at 1400;

Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. Appellant

has filed a pro se response in both cases.2 See In re Schulman, 252 S.W.3d at 409.

                                       II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire

record, counsel’s brief, and appellant’s pro se response in both cases and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, the judgments

of the trial court are affirmed.

                                     III.    MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744, 87 S. Ct. at


        1 The Texas Court of Criminal Appeals has held that “‘the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether
the case presents any meritorious issues.’” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).

        2Nowhere in the record or in the documents received by the Court does appellant suggest that he
wants or sought the record but was unable to obtain it. See Kelly v. State, 436 S.W.3d 313, 321-22 (Tex.
Crim. App. 2014).

Ex parte Ross                                                                                    Page 3
1400; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776,

779-80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation,

the appointed attorney must file a motion to withdraw accompanied by a brief showing

the appellate court that the appeal is frivolous.”) (citations omitted)).                       We grant

counsel’s motions to withdraw. Within five days of the date of this Court’s opinion,

counsel is ordered to send a copy of this opinion and this Court’s judgments to

appellant and to advise him of his right to file a petition for discretionary review. 3 See

TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206
S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                          AL SCOGGINS
                                                          Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 9, 2015
Do not publish
[CRPM]

        3 No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or must file a pro se petition for discretionary review. Any petition for discretionary
review must be filed within thirty days from the date of this opinion or the last timely motion for
rehearing or timely motion for en banc reconsideration was overruled by this Court. See TEX. R. APP. P.
68.2. Any petition and all copies of the petition for discretionary review must be filed with the Clerk of
the Court of Criminal Appeals. See id. at R. 68.3. Any petition for discretionary review should comply
with the requirements of rule 68.4 of the Texas Rules of Appellate Procedure. See id. at R. 68.4; see also In
re Schulman, 252 S.W.3d at 409 n.22.

Ex parte Ross                                                                                         Page 4
Ex parte Ross   Page 5